In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Westchester County (Coppola, J.), entered November 26, 1997, which, upon a jury verdict in favor of the defendant, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
*746Contrary to the plaintiffs contentions, the evidence adduced at trial did not so preponderate in her favor that the jury verdict in favor of the defendants could not have been reached upon any fair interpretation of the evidence (see, Keegan v Prout, 215 AD2d 629, 630; Nicastro v Park, 113 AD2d 129, 134). The evidence proffered by the plaintiff in an effort to establish that the defendant manufactured the chair that allegedly caused her injuries was contradictory and inconclusive, and the jury was entitled to discredit this evidence (see, Libman v McKnight, 204 AD2d 856, 859; Hershkowitz v Saint Michel, 143 AD2d 809).
Moreover, any prejudice resulting from the erroneous admission and subsequent withdrawal of certain irrelevant purchase orders was rendered harmless by the trial court’s curative instructions to the jury (see, Tomanelli v Lizda Realty, 174 AD2d 889, 890; Kutanovski v DeCicco, 152 AD2d 540, 541). S. Miller, J. P., Santucci, Friedmann and Florio, JJ., concur.